Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 5, 2022 has been entered and made of record. Claims 1, 3, 8, and 14-16 have been amended; and claim 7 has been cancelled. Claims 1-6, 8-16 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1 and 14 are allowable over the prior art of record.
-- Claims 2-6, 8-13, and 17-18 are allowable as they depend from claim 1.
-- Claims 15-16 are allowable as they depend from claim 14.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the spatial arrangement comprises relationships between the teeth and an occlusal relationship between a maxillary dentition and mandibular a dentition in an occlusal state”


The relevant prior art of record, Elbaz et al, (US-PGPUB 2018/0028065), 
discloses a tooth virtual editing method, (see at least: Fig. 6), comprising the steps of: Step S1, constructing a three-dimensional image basic database of a human oral cavity, (see at least: Par. 0171, “see the non-final office action more details”); Step S2, acquiring three-dimensional image data of a user oral cavity, performing image pattern recognition on the three-dimensional image data according to the stored three-dimensional image basic database, recognizing an object to which the image data belongs, and establishing an object annotation system of the user oral cavity, (see at least: Fig. 6, step 607, and Par. 0024, 0175, 0186-0188, “see the non-final office action more details”); and Step S3 establishing object annotation system of a current user, and displaying an updated three-dimensional image of user's teeth, (see at least: Par. 0171-0172, “see the non-final office action more details”). Elbaz et al, further discloses wherein said acquiring three-dimensional image data of the teeth of the user oral cavity comprises: performing three-dimensional true color scanning on the user oral cavity to obtain a spatial arrangement of the user's teeth and a three-dimensional true color curved surface image of the user's teeth, (see at least: Par. 0190-0194). However, while disclosing obtaining a spatial arrangement of the user's teeth; Elbaz et al fails to teach or suggest, either alone or in combination with the other cited references, wherein the spatial arrangement comprises relationships between the teeth and an occlusal relationship between a maxillary dentition and mandibular a dentition in an occlusal state.



A further prior art of record, Mitchell et al, (US-PGPUB 2014/0267393) 
discloses performing virtual editing on the object according to the established object annotation system of a current user, (see at least: Par. 0083, editing the virtual scene by editing parts of the input label image, where the scene comprises an object model, [i.e., performing virtual editing on the object according to the established object annotation of the current user]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the spatial arrangement comprises relationships between the teeth and an occlusal relationship between a maxillary dentition and mandibular a dentition in an occlusal state.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 1. As such, claim 14 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- US-PGPUB 2018/0357766
-- US-PGPUB 2013/0282351
-- US Patent 6,648,640
-- CN 106562800
-- CN 107252356

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/13/2022